Citation Nr: 0620905	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The appellant's service record reflects Beleagured Status 
from December 14, 1941, to May 5, 1942; Missing Status from 
May 6 to May 15, 1942; No Casualty Status (NCS) from May 16, 
1942, to August 9, 1945; and Regular Philippine Army Service 
Status from August 10, 1945, to March 10, 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 determination of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
entitlement to nonservice-connected pension benefits on the 
basis that the appellant did not have the requisite military 
service to establish eligibility for such benefits.

In an October 2004 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
The veteran failed to report for the hearing which was set 
for a date in October 2005.  38 U.S.C.A. § 20.704(d) (2005).


FINDING OF FACT

The service department has certified that the appellant had 
Beleagured Status from December 14, 1941, to May 5, 1942; 
Missing Status from May 6 to May 15, 1942; No Casualty Status 
(NCS) from May 16, 1942, to August 9, 1945; and Regular 
Philippine Army Service Status from August 10, 1945, to March 
10, 1946.
 

CONCLUSION OF LAW

The appellant's service in the Philippine armed forces is not 
qualifying service for VA non-service-connected disability 
pension benefits.  38 U.S.C.A. §§ 101(2), 107, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant's Philippine Army service qualifies as active 
military service for VA pension benefits.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

Because it has not been established that the appellant had 
the required military
service to be eligible for VA pension benefits, and because 
there is no additional and pertinent information to dispute 
the service department finding, further development would 
serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  No 
amount of notice from VA can change the appellant's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.  
Moreover, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

Law and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a) (2005).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2005).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department. 38 C.F.R. § 3.203(c) (2005).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Analysis

The facts in this case are not in dispute.  The service 
department determined that the appellant had Beleagured 
Status from December 14, 1941, to May 5, 1942; Missing Status 
from May 6 to May 15, 1942; No Casualty Status (NCS) from May 
16, 1942, to August 9, 1945; and Regular Philippine Army 
Service Status from August 10, 1945, to March 10, 1946.

As noted, the findings of the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on the 
dates of service certified by the service department, the 
appellant does not have the requisite service to qualify him 
for VA nonservice-connected pension benefits.

The Board has considered the documents submitted by the 
appellant in support of his claim, including his own 
statements attesting to his service and supporting affidavits 
from former comrades.  Because none of the material submitted 
by the appellant is an official document of any service 
department of the United States, however, it does not 
constitute valid evidence of service under 38 C.F.R. § 
3.203(a).

In summary, the Board is bound by the statutes and 
regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  Under the undisputed facts of this 
case, the applicable criteria are clear and dispositive.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Again, in light of 
the certification of the service department, the Board finds 
that the appellant did not have the requisite service to 
qualify him for VA nonservice-connected pension benefits and, 
therefore, his claim must be denied.  38 U.S.C.A. § 107; 38 
C.F.R. § 38 C.F.R. §§ 3.40, 3.41.


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


